DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pre-synchronizer” in claim 36; “authoring tools” in claims 41 and 44; “interaction tools” in claim 45; “post-synchronizer” in claims 48 and 49.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-70 are rejected under 35 U.S.C. 103 as being unpatentable over Wistendahl, US Pub No. 20020056136 in view of Barnett, US Pub No. 20180192094.

As to claim 36 Wistendahl discloses a machine or group of machines for a media environment driven content distribution platform, comprising: 
a pre-synchronizer configured to obtain synchronization data derived from an audio portion or a visual portion of a first audiovisual content and ancillary data that identifies a set of coordinates representing a location within the visual portion of the first audiovisual content, the ancillary data correlated to a portion of the synchronization data ([0030]-[0033] – hot spots, or ancillary data, are synchronized to visual content by identifying coordinates and frame number.  [0046]-[0048] – the hot spots are derived from the visual portion of the content by an authoring tool); and 
a transceiver configured to communicate the synchronization data and the ancillary data correlated to the portion of the synchronization data such that subsequent alignment of the synchronization data to the first audiovisual content synchronizes the set of coordinates representing the location within the visual portion of the first audiovisual content ([0036], Fig. 3 – frame data and N data (synchronization data) are sent to the user device.  [0082] – N data is synchronized with the content at the user device), 
	Wistendahl fails to disclose that the set of coordinates representing the location within the visual portion of the first audiovisual content also corresponds to one or more of:  coordinates of a real-world location, and coordinates representing a location within a visual portion of a second audiovisual content different from the first audiovisual content.  
	However, in an analogous art, Barnett discloses a set of coordinates representing a location within visual portion of first audiovisual content also corresponds to coordinates representing a location within a visual portion of a second audiovisual content different from the first audiovisual content ([0050], [0082] – selection of a transition marker tag, or hot spot, within a first content item causes transition to a position in a second content item where the same tag appears.  The coordinates of the transition tag therefore corresponds to the position within, or temporal coordinates of, the second content item).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Wistendahl with the teachings of Barnett, the motivation being to enable users to be provided with additional media content items in accordance with her interests (see Barnett [0050]).

As to claim 37 Barnett discloses that the second audiovisual content corresponds to virtual reality (VR) or augmented reality (AR) or mixed reality (MR) content ([0051]).  

As to claim 38 the system of Wistendahl and Barnett discloses that the pre-synchronizer is configured to obtain ancillary data that identifies an object located within the visual portion of the first audiovisual content at the location represented by the set of coordinates correlated to the portion of the synchronization data (Wistendahl [0054], Barnett [0054]), and 
the transceiver is configured to communicate the synchronization data and the ancillary data correlated to the portion of the synchronization data such that subsequent alignment of the synchronization data to the first audiovisual content synchronizes the set of coordinates representing the location within the visual portion of the first audiovisual content to the object located within the visual portion of the first audiovisual content at the location represented by the set of coordinates to the first audiovisual content (Wistendahl [0036] and [0082]).  

As to claim 39 the system of Wistendahl and Barnett discloses a processor configured to derive the synchronization data from the audio portion or the visual portion of the first audiovisual content, wherein the pre-synchronizer is configured to correlate the ancillary data that identifies the set of coordinates and the object to the portion of the synchronization data (Wistendahl [0054], Barnett [0054]); and the transceiver is configured to communicate the synchronization data and the ancillary data correlated to the portion of the synchronization data to a database accessible by consumers of the first audiovisual content (Wistendahl [0036]).  

As to claim 40 the system of Wistendahl and Barnett discloses a processor configured to derive the synchronization data from the audio portion or the visual portion of the first audiovisual content, wherein the pre-synchronizer is configured to correlate the ancillary data that identifies the set of coordinates and the object to instants in the synchronization data (Wistendahl [0054], Barnett [0054]), and the transceiver is configured to store the synchronization data and the ancillary data correlated to the portion of the synchronization data to a storage location (Wistendahl [0032]).  

As to claim 41 Wistendahl discloses authoring tools configured to place the object within the visual portion of the first audiovisual content at the location represented by the set of coordinates ([0046]-[0048]).  

As to claim 42 the system of Wistendahl and Barnett discloses that the transceiver is configured to store the synchronization data and the ancillary data correlated to the portion of the synchronization data to a storage location (Fig. 4: 46).  The system of Wistendahl and Barnett fails to disclose that the pre-synchronizer is configured to create a link to the storage location; and a processor is configured to insert the link to the storage location into metadata of the first audiovisual content.  However, official notice is taken it was well known in the art at the time the invention was effectively filed to include a link to metadata within video content.  Therefore it would have been obvious to the skilled artisan to modify the system of Wistendahl and Barnett to include this, the rationale being to ensure that the hot spot and transition tag data is readily identified and located by the user device.

As to claim 43 the system of Wistendahl and Barnett discloses that the pre-synchronizer is configured to collect the ancillary data during a previous playout or performance of the first audiovisual content and to correlate the ancillary data to instants in the synchronization data corresponding to instants in the first audiovisual content (Wistendahl [0046]-[0048]).  

As to claim 44 he system of Wistendahl and Barnett discloses authoring tools configured to correlate a second set of coordinates as additional ancillary data to the portion of the synchronization data such that the set of coordinates representing the location within the visual portion of the first audiovisual content correlate to the second set of coordinates, wherein the second set of coordinates corresponds to the one or more of: the coordinates of the real-world location, and the coordinates representing the location within the visual portion of the second audiovisual content (Wistendahl [0032] and [0036];  Barnett Fig. 3A and its description – plural hot spots are identified and delivered).  

As to claim 45 the system of Wistendahl and Barnett, as applied above, discloses a machine or group of machines for a media environment driven content distribution platform, comprising: 
a transceiver configured to receive a first audiovisual content including at least an audio portion and a visual portion such that subsequent alignment of the audio portion or the visual portion to synchronization data of the first audiovisual content synchronizes ancillary data that identifies a set of coordinates representing a location within the visual portion of the first audiovisual content (Wistendahl Fig. 4; [0032]-[0036]); and 
interaction tools configured to detect selection of the location within the visual portion of the first audiovisual content and transmit the set of coordinates representing the location within the visual portion of the first audiovisual content, wherein the set of coordinates representing the location within the visual portion of the first audiovisual content also corresponds to one or more of: coordinates of a real-world location, and coordinates representing a location within a visual portion of a second audiovisual content different from the first audiovisual content (Barnett [0050], [0082], [0090]).  

As to claim 46 Barnett discloses that the second audiovisual content corresponds to virtual reality (VR) or augmented reality (AR) or mixed reality (MR) content ([0051]).  

As to claim 47 the system of Wistendahl and Barnett discloses the transceiver further configured to receive ancillary data that identifies an object located within the visual portion of the first audiovisual content at the location represented by the set of coordinates synchronized to the first audiovisual content (Wistendahl [0036]).  

As to claim 48 Wistendahl discloses a post-synchronizer configured to align the audio portion or the visual portion to the synchronization data of the first audiovisual content to synchronize the ancillary data that identifies the set of coordinates representing the location within the visual portion of the first audiovisual content and the object located within the visual portion of the first audiovisual content at the location represented by the set of coordinates to the first audiovisual content ([0082]).  

	As to claim 49 Wistendahl discloses a post-synchronizer configured to align the audio portion or the visual portion to the synchronization data of the first audiovisual content to synchronize the ancillary data that identifies the set of coordinates representing the location within the visual portion of the first audiovisual content and the object located within the visual portion of the first audiovisual content at the location represented by the set of coordinates to the first audiovisual content, wherein the interaction tools are configured to display the object located within the visual portion of the first audiovisual content at the location represented by the set of coordinates in synchronicity with presentation of the first audiovisual content relying on the aligning of the audio portion or the visual portion to the synchronization data ([0032]-[0033], [0082]).  

As to claim 50 Wistendahl and Barnett discloses that the transceiver is configured to receive the set of coordinates representing the location within the visual portion of the first audiovisual content and a second set of coordinates as additional ancillary data correlated to a portion of the synchronization data (Wistendahl [0032 and [0036]; Barnett [0050]), wherein the second set of coordinates corresponds to one or more of: coordinates of a real-world location, and coordinates representing a location within a visual portion of a second audiovisual content (Barnett [0050]).  

As to claim 51 the system of Wistendahl and Barnett, as applied above, discloses a machine or group of machines for a media environment driven content distribution platform, comprising: 
a database configured to store a representation of a first audiovisual content's audio or video and ancillary data that identifies a set of coordinates representing a location within a visual portion of the first audiovisual content correlated to portions of the representation of the first audiovisual content's audio or video such that subsequent alignment of the representation of the first audiovisual content's audio or video to an audio portion or a visual portion of the first audiovisual content synchronizes the ancillary data correlated to the portions of the representation of the first audiovisual content's audio or video to the first audiovisual content (Wistendahl [0033]-[0037], [0082]; Fig. 4); and 
a transceiver configured to communicate the representation of the first audiovisual content's audio or video and the ancillary data correlated to the portions of the representation of the first audiovisual content's audio or video (Wistendahl [0036]), 
wherein the set of coordinates representing the location within the visual portion of the first audiovisual content also corresponds to one or more of: coordinates of a real-world location, and coordinates representing a location within a visual portion of a second audiovisual content different from the first audiovisual content (Barnett [0050], [0082]).  

As to claim 52 Barnett discloses that the second audiovisual content corresponds to virtual reality (VR) or augmented reality (AR) or mixed reality (MR) content ([0051]).  

As to claim 53 the system of Wistendahl and Barnett discloses that the database is configured to store ancillary data that identifies an object located within the visual portion of the first audiovisual content at the location represented by the set of coordinates correlated to the portions of the representation of the first audiovisual content's audio or video such that subsequent alignment of the representation of the first audiovisual content's audio or video to an audio portion or a visual portion of the first audiovisual content synchronizes the ancillary data that identifies the set of coordinates representing the location within the visual portion of the first audiovisual content and the ancillary data that identifies the object located within the visual portion of the first audiovisual content at the location represented by the set of coordinates (Wistendahl [0033]-[0037] and [0042]-[0044]).  

As to claim 54 the system of Wistendahl and Barnett discloses that the transceiver is configured to receive the set of coordinates representing the location within the visual portion of the first audiovisual content and, in response to receiving the set of coordinates representing the location within the visual portion of the first audiovisual content, transmit the ancillary data that identifies the object located within the visual portion of the first audiovisual content at the location represented by the set of coordinates (Wistendahl [0036] – ancillary data and coordinates (N data) are transmitted).

As to claim 55 the system of Wistendahl and Barnett discloses that the transceiver is configured to communicate the set of coordinates representing the location within the visual portion of the first audiovisual content and a second set of coordinates as additional ancillary data correlated to a portion of the synchronization data derived from the audio portion or visual portion of the first audiovisual content (Wistendahl [0032] and [0036];  Barnett Fig. 3A and its description – plural hot spots are identified and delivered), wherein the second set of coordinates corresponds to one or more of: coordinates of a real-world location, and coordinates representing a location within a visual portion of a second audiovisual content (Barnett [0050], [0082]).  

As to claims 56-57 see rejection of claims 36-37.
As to claims 65-66 see rejection of claims 45-46.

As to claim 58 Wistendahl discloses obtaining ancillary data that identifies an object located within the visual portion of the first audiovisual content at the location represented by the set of coordinates, the ancillary data that identifies the object correlated to the portion of the synchronization data such that subsequent alignment of the synchronization data to the first audiovisual content synchronizes the set of coordinates representing the location within the visual9Application No: 15/860,438 portion of the first audiovisual content and the object located within the visual portion of the first audiovisual content at the location represented by the set of coordinates to the first audiovisual content ([0033]-[0036]; Fig. 2 and its description).  

As to claim 59 Wistendahl discloses pegging the ancillary data that identifies the set of coordinates and the object to instants in the synchronization data derived from the audio portion or the visual portion ([0046]); and storing the synchronization data derived from the audio portion or the visual portion of the first audiovisual content and the ancillary data correlated to the portion of the synchronization data to a database ([0042], [0047]).  

As to claim 60 Wistendahl discloses obtaining the first audiovisual content including at least the audio portion and the visual portion; deriving the synchronization data from the audio portion or the visual portion of the first audiovisual content; and pegging the ancillary data that identifies the set of coordinates and the object to instants in the synchronization data derived from the audio portion or the visual portion ([0036], [0082]).  

As to claim 61 the system of Wistendahl and Barnett discloses placing the object within the visual portion of the first audiovisual content at the location represented by the set of coordinates (Wistendahl Fig. 2; Barnett Fig. 3A).  

As to claim 62 the system of Wistendahl and Barnett discloses collecting the ancillary data that identifies the set of coordinates representing the location within the visual portion of the first audiovisual content and the object located10Application No: 15/860,438 within the visual portion of the first audiovisual content at the location represented by the set of coordinates during a playout or performance of the first audiovisual content, wherein the synchronization data derived from the audio portion or the visual portion of the first audiovisual content is derived during the playout or performance from the first audiovisual content (Wistendahl [0046]), and wherein the ancillary data that identifies the set of coordinates representing the location within the visual portion of the first audiovisual content and the object located within the visual portion of the first audiovisual content at the location represented by the set of coordinates is correlated to the portion of the synchronization data derived from the audio portion or the visual portion of the first audiovisual content corresponding to instants in the first audiovisual content during the playout or performance (Wistendahl [0033]-[0036], [0041]-[0042], [0046]-[0048]).  

As to claim 63 the system of Wistendahl and Barnett discloses creating the synchronization data derived from the audio portion or the visual portion of the first audiovisual content and pegging the ancillary data to the portion of the synchronization data derived from the audio portion or the visual portion of the first audiovisual content; and storing the synchronization data derived from the audio portion or the visual portion of the first audiovisual content and the ancillary data correlated to the portion of the synchronization data to a storage location (Wistendahl Fig. 2-4 and [0046]; Barnett [0049]).  

As to claim 64 the system of Wistendahl and Barnett discloses obtaining ancillary data that identifies a second set of coordinates correlated to the portion of the synchronization data derived from the audio portion or the visual portion of the first audiovisual content such that the second set of coordinates correlate to the set of coordinates representing the location within the visual portion of the first audiovisual content, wherein the second set of coordinates corresponds to one or more of: coordinates of a real-world location, or 11Application No: 15/860,438coordinates representing a location within a visual portion of a second audiovisual content (Wistendahl [0032] and [0036];  Barnett Fig. 3A and its description – plural hot spots are identified and delivered).

As to claims 67-70 see rejection of claims 47-50.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HANCE/Primary Examiner, Art Unit 2423